

114 S610 RS: Thurgood Marshall’s Elementary School Study Act
U.S. Senate
2015-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 209114th CONGRESS1st SessionS. 610[Report No. 114–129]IN THE SENATE OF THE UNITED STATESFebruary 27, 2015Mr. Cardin (for himself and Ms. Mikulski) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesSeptember 9, 2015Reported by Ms. Murkowski, without amendmentA BILLTo authorize the Secretary of the Interior to conduct a special resource study of P.S. 103 in West
			 Baltimore, Maryland and for other purposes.
	
		1.Short
 titleThis Act may be cited as the Thurgood Marshall’s Elementary School Study Act.
 2.DefinitionsIn this Act: (1)SecretaryThe term Secretary means the Secretary of the Interior.
			(2)Study
 areaThe term study area means— (A)P.S. 103, the public school located in West Baltimore, Maryland, which Thurgood Marshall attended as a youth; and
 (B)any other resources in the neighborhood surrounding P.S. 103 that relate to the early life of Thurgood Marshall.
				3.Special resource
			 study
 (a)StudyThe Secretary shall conduct a special resource study of the study area.
 (b)ContentsIn conducting the study under subsection (a), the Secretary shall—
 (1)evaluate the national significance of the study area;
 (2)determine the suitability and feasibility of designating the study area as a unit of the National Park System;
 (3)consider other alternatives for preservation, protection, and interpretation of the study area by the Federal Government, State or local government entities, or private and nonprofit organizations;
 (4)consult with interested Federal agencies, State or local governmental entities, private and nonprofit organizations, or any other interested individuals; and
 (5)identify cost estimates for any Federal acquisition, development, interpretation, operation, and maintenance associated with the alternatives.
				(c)Applicable
 lawThe study required under subsection (a) shall be conducted in accordance with section 100507 of title 54, United States Code.
 (d)ReportNot later than 3 years after the date on which funds are first made available to carry out the study under subsection (a), the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes—
 (1)the results of the study; and
 (2)any conclusions and recommendations of the Secretary.September 9, 2015Reported without amendment